              Case 3:21-mc-80075-WHA Document 59 Filed 06/02/21 Page 1 of 2




 1   BRIAN D. NETTER
     Deputy Assistant Attorney General
 2   STEPHANIE HINDS
     Acting United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     Trial Attorney
 5   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 6   1100 L Street, NW
     Washington, DC 20530
 7
     Telephone: (202) 616-8098
 8   Email: robert.c.merritt@usdoj.gov

 9   Attorneys for Defendants

10
11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
14    IN RE SUBPOENA SERVED ON FORMER
      SECRETARY OF EDUCATION                                No. 3:21-mc-80075-WHA
15    ELISABETH DEVOS
16                                                          NOTICE OF FILING OF PETITION FOR
                                                            WRIT OF MANDAMUS
17
18
19
20          Pursuant to Federal Rule of Appellate Procedure 21(a)(1), the Department of Education
21   respectfully provides notice that on June 2, 2021, the Department filed a petition for writ of man-
22   damus in the United States Court of Appeals for the Ninth Circuit. A copy of the petition and
23   accompanying addendum is attached.
24   Dated: June 2, 2021                                  Respectfully submitted,
25
26                                                        BRIAN D. NETTER
                                                          Deputy Assistant Attorney General
27
                                                          MARCIA BERMAN
28                                                        Assistant Branch Director


                                 Notice of Filing of Petition for Writ of Mandamus
                                               3:21-mc-80075-WHA
     Case 3:21-mc-80075-WHA Document 59 Filed 06/02/21 Page 2 of 2




 1
                                            /s/ R. Charlie Merritt
 2                                          R. CHARLIE MERRITT
                                            Trial Attorney
 3                                          U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
 4
                                            1100 L Street, NW
 5                                          Washington, DC 20530
                                            Telephone: (202) 616-8098
 6                                          Email: robert.c.merritt@usdoj.gov
 7
                                            Attorneys for Defendants
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                   Notice of Filing of Petition for Writ of Mandamus
                                 3:21-mc-80075-WHA
